


Exhibit 10.2

 

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

 

AMENDMENT No. 2

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan effective as of January 1, 2010.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective for Deferral Periods that
begin on or after January 1, 2013, except as otherwise specified herein.

 

Amendment:

 

1.                                      Article II (“Definitions”) is amended by
modifying the definition of “Company Contribution-Eligible Individual” to read,
in its entirety, as follows:

 

“Company Contribution-Eligible Individual” generally means, with respect to a
Plan Year, any individual who satisfies (a), (b), or (c) below:

 

(a) On December 15 of the Plan Year, the individual is employed by the Company,
is on a U.S. payroll, and is not a Supplemental Employee; for this purpose, an
individual (other than a Supplemental Employee) shall be treated as “employed”
if the individual is on a leave of absence that is classified in the employer’s
payroll records as a bridge leave, a pre-retirement planning leave, a paid or
unpaid leave of absence, or a military leave.

 

(b) The individual terminates employment with the Company during the Plan Year
due to Retirement.

 

(c) The individual terminates U.S. employment during the Plan Year due to
participation in the Global IBMer program, or any successor thereto.

 

An individual shall not be a Company Contribution-Eligible Individual for a Plan
Year if the individual terminates employment with the Company prior to
December 15 of the Plan Year for any reason not described in (b) or (c) above,
including death, or if the individual is receiving

 

1

--------------------------------------------------------------------------------


 

LTD Benefits on December 15 of the Plan Year and did not satisfy the age and/or
service requirements for Retirement on the date the LTD benefits commenced.
Notwithstanding the general rules set forth in (a) through (c) above, if an
individual terminates employment with the Company during the Plan Year for a
reason not described in (b) or (c) above and is rehired by the Company later in
the Plan Year, the individual shall be a Company Contribution-Eligible
Individual for the Plan Year only for Company Contributions to which the
individual is entitled for periods of service following the date of rehire, and
only to the extent the individual satisfies (a), (b) or (c) above. For the
avoidance of doubt, the individual would not be entitled to Company
Contributions for the remainder of the Plan Year following the date of rehire if
the individual’s termination was a 409A Separation from Service.

 

2.                                      Article II (“Definitions”) is amended by
modifying the definition of “Retirement” to add the following sentence at the
end of the existing text:

 

Retirement does not include a transfer to an affiliate of the Company that is
not participating in the Plan, or death while employed by the Company, even if
the Participant satisfies one of the above requirements prior to his or her
transfer or death.

 

3.                                      Section 4.02 (“Matching Contributions”)
is amended by adding the following paragraph at the end of the existing text:

 

If an Eligible Employee’s company matching contribution percentage under the
401(k) Plan changes during a Plan Year, and the Eligible Employee is eligible
for Matching Contributions for the portion of the Plan Year before and/or after
the change pursuant to the definition of “Company Contribution-Eligible
Individual” and Section 3.02, the Eligible Employee’s Matching Contributions for
each such portion of the Plan Year shall be calculated separately, in each case
based solely on the Employee’s company matching contribution percentage,
Elective Deferrals, and Excess 401(k) Eligible Pay for the applicable portion of
the Plan Year.

 

4.                                      Section 5.01 (“Automatic Contributions”)
is amended by adding the following paragraph at the end of the existing text:

 

If an Eligible Employee’s automatic contribution percentage under the
401(k) Plan changes during a Plan Year, and the Eligible Employee is eligible
for Automatic Contributions for the portion of the Plan Year before and/or after
the change pursuant to the definition of “Company Contribution-Eligible
Individual” and Section 3.02, the Eligible Employee’s Automatic Contributions
for each such portion of the Plan Year shall be calculated separately, in each
case based solely on the Employee’s automatic contribution percentage, Elective
Deferrals, and Excess 401(k) Eligible Pay for the applicable portion of the Plan
Year.

 

2

--------------------------------------------------------------------------------
